DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 27, 37-39, 46 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26, line 4 recites in part “a femoral opening”.  It is unclear whether “a femoral opening” is referring to the femoral opening in line 1, or if a new femoral opening is being claimed.  For the purpose of examining the claim, “a femoral opening” in line 4 will be interpreted as “the femoral opening”.
Claim 26, line 12 recites in part “the bone”.  It is unclear whether “the bone” is the femur recited in line 2, or if a new bone is being recited.  For the purpose of examining the claim, “the bone” will be interpreted as “the femur”.
Claims 27, 46 and 47 depend from claim 26 and are therefore also rejected under 35 U.S.C. 112(b).
Claim 37, lines 1-2 recite in part “at a bottom end thereof”.  It is unclear what “thereof” is referring to, and where the bottom end is located.  For the purpose of examining the claim, “a bottom end thereof” will be interpreted as “a bottom end of the femoral plug”.  
Claim 38, line 1 recites in part “a socket in an upper region thereof”.  It is unclear what “thereof” is referring to, and where the upper region is located.  For the purpose of examining the claim, “a socket in an upper region thereof” will be interpreted as “a socket in an upper region of the femoral plug”.
 Claim 39, lines 1-2 recite in part “a tool-engaging portion in an upper region thereof”.  It is unclear what “thereof” is referring to, and where the upper region is located.  For the purpose of examining the claim, “a tool-engaging portion in an upper region thereof” will be interpreted as “a tool-engaging portion in an upper region of the femoral plug”.
Claim 47 recites the limitation "the distal portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the distal portion” will be interpreted as “the distal region”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30, 31 and 33-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sybert et al. (U.S. Publication No.2010/0082072 A1; hereinafter “Sybert”).
	Regarding claim 30, Sybert discloses a femoral plug for sealing a femoral opening drilled in a distal region of a femur forming part of a knee joint to receive an intramedullary rod of an intramedullary cutting guide therein, the femoral plug comprising: an elongated body sized for insertion into the femoral opening (anchor shown in Figures 2A-2B); and threads extending around at least a portion of the elongated body to engage bone surrounding the femoral opening to form a seal with the bone to prevent blood loss from the femoral opening into the knee joint (see threads 255 in Figure 2A).
	Regarding claim 31, Sybert further discloses wherein the femoral plug is made of biocompatible material (para.0083).
	Regarding claims 33-36, Sybert further discloses wherein the threads comprise a helical thread structure further comprising a series of parallel ridges, wherein the parallel ridges comprise a single helix that spirals about a periphery of the elongated body, and wherein the parallel ridges comprise discrete parallel bands around a periphery of the elongated body (see threads d255 in Figure 2A).
	Regarding claim 37, Sybert further discloses a chamfered edge at a bottom end thereof to facilitate entry of the femoral plug into the femoral opening (see Figure 2A).
	Regarding claim 38, Sybert further discloses a socket in an upper region of the femoral plug to aid in insertion of the femoral plug into the femoral opening (see Figure 2B).
	Regarding claim 39, Sybert further discloses a tool-engaging portion in an upper region of the femoral plug, the tool-engaging portion being configured to be engaged by a tool for driving the femoral plug into the femoral opening (see Figure 2B).
Regarding claim 40, Sybert further discloses wherein the elongated body is configured as a hollow elongated body (see Figures 2A and 2B). 
Regarding claim 41, Sybert further discloses wherein the hollow elongated body is configured to be inflated to engage with the bone surrounding the femoral opening (see Figures 2A and 2B).
	Regarding claim 42, Sybert further discloses wherein the hollow elongated body is configured to be mechanically deformed to engage with the bone surrounding the femoral opening (para.0039).
	Regarding claim 43, Sybert further discloses wherein the femoral plug is made of a biodegradable material (para.0083).
	Regarding claim 44, Sybert further discloses wherein the elongated body is a substantially cylindrical body (see Figures 2A and 2B).
	Regarding claim 45, Sybert further discloses wherein the femoral plug has a femoral plug diameter that is selected based on a diameter of a drill bit used to drill the femoral opening in the distal region of the femur (see Figures 2A and 2B).

    PNG
    media_image1.png
    311
    504
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 26, 27, 46 and 47 are allowed once the 35 U.S.C. 112(b) issues discussed above have been corrected.
Claim 26 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest a method for preventing bleeding from a femoral opening drilled in a distal region of a femur forming part of a knee joint and having a medullary canal, the method comprising: drilling a femoral opening in the distal region of the femur thereby opening the medullary canal; positioning an intramedullary cutting guide in the femoral opening; cutting a portion of the distal region of the femur in accordance with the intramedullary cutting guide; removing the intramedullary cutting guide from the femoral opening; and inserting a femoral plug into the femoral opening to form a seal with the bone to prevent bleeding from the femoral opening into the knee joint, the femoral plug comprising: an elongated body sized for insertion into the femoral opening; and threads extending around at least a portion of the elongated body to engage bone surrounding the femoral opening to form a seal with the bone to prevent blood loss from the femoral opening into the knee joint; wherein inserting the femoral plug comprises; imparting a rotational motion to the femoral plug to engage the threads of the femoral plug with bone surrounding the femoral opening.
Sybert (U.S. Publication No.2010/0082072 A1) discloses the claimed invention except for drilling a femoral opening in the distal region of the femur thereby opening the medullary canal; positioning an intramedullary cutting guide in the femoral opening; cutting a portion of the distal region of the femur in accordance with the intramedullary cutting guide; removing the intramedullary cutting guide from the femoral opening; and inserting a femoral plug into the femoral opening to form a seal with the bone to prevent bleeding from the femoral opening into the knee joint.

Response to Arguments
Applicant’s arguments with respect to claims 30, 31 and 33-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773